DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-8, 11, 16 and 22-31 are pending in the application.  Claims 9, 10, 12-15 and 17-21 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/US2018/051235, filed 09/14/2018, and claims the benefit of priority to U.S. Provisional Application No. 62/559,436, filed September 15, 2017 and U.S. Provisional Application No. 62/692,593, filed June 29, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/28/2020 and 12/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
	Claim 26 refers to compounds selected from any of tables 1-18.  Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).  Here, there is no exceptional circumstance where it is more concise to incorporate by reference the cited tables.  
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 27, 28, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27, 30 and 31 recite structural formulas for compounds, for example, as follows
    PNG
    media_image1.png
    133
    217
    media_image1.png
    Greyscale
, where the appended methyl group 
    PNG
    media_image2.png
    56
    89
    media_image2.png
    Greyscale
has the indicated configuration.  Antecedent claim 1 recites compounds as follows: 
    PNG
    media_image3.png
    189
    284
    media_image3.png
    Greyscale
, where the appended methyl group 
    PNG
    media_image4.png
    83
    58
    media_image4.png
    Greyscale
 appears to have the opposite configuration.  Accordingly, there is insufficient antecedent basis for this limitation in the cited claims.
Claim 28 recites the following structural formula: 
    PNG
    media_image5.png
    107
    149
    media_image5.png
    Greyscale
.  The formula is unclear.  Note that pre-grant publication US 2020/0216445 A1 depicts the Office-interpreted formula as 
    PNG
    media_image6.png
    344
    570
    media_image6.png
    Greyscale
, which may or may not be correctly depicted as envisioned by Applicants.  If the structure appearing in US 2020/0216445 A1 is correctly depicted, then the claim is rejected under 35 U.S.C. 112(b) as lacking antecedent basis and/or is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot fully ascertain the metes and bounds of the claimed scope.
Allowable Subject Matter
Claims 1-8, 11, 16, 22-25 and 29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOHN M MAURO/Primary Examiner, Art Unit 1625